438 F.2d 1237
Loren McFARLIN, Plaintiff and Appellant,v.FEDERAL CROP INSURANCE CORPORATION, Appellee.
No. 24615.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

Appeal from the United States District Court for the Eastern District of California; M. D. Crocker, Judge.
Fullerton, Lang & Richert, Fresno, Cal., for appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Alan S. Rosenthal & Raymond D. Battocchi, Attys. Dept. of Justice, Washington, D. C., John P. Hyland, U. S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The summary judgment of the district court is affirmed on the authority of Federal Crop Insurance Corporation v. Merrill, 332 U.S. 380, 68 S. Ct. 1, 92 L. Ed. 10.


2
All of the elements for an estoppel between private persons are present. We have spent a lot of time trying to distinguish the Merrill case and have failed. We have to hold the literal terms of the contract apply.


3
The facts are most aggravating. Something is wrong when the citizen can recover for a dented fender caused by a postal employee at the wheel of a government truck and one cannot when he is booby-trapped by an employee of Federal Crop Insurance. Had McFarlin known he had no government insurance, he could have bought private insurance on his oranges. But righting such wrongs has not been assigned to us.